Case 2:20-cr-00134-BWA-DMD Document 1 Filed 11/20/20 Page 1 of 15

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
INDICTMENT FOR CONSPIRACY TO

DEFRAUD THE UNITED STATES AND UNLAWFUL RECEIPT

OR POSSESSION OF FEDERAL CERTIFICATE, LICENSE, OR DOCUMENT a
2 0-134 3

 

UNITED STATES OF AMERICA * CRIMINAL N
Vv. * SECTION: SECT. M MAG.4
DOROTHY SMITH * VIOLATIONS: 18 U.S.C. § 371
ELDRIDGE JOHNSON 18 U.S.C. § 2197
BEVERLY MCCRARY *
ALEXIS BELL
MICHEAL WOOTEN *
a/k/a “Michael Wooten”
SHARRON ROBINSON *
ALONZO WILLIAMS
JONATHAN ABBEY *
RAFAEL ATKINS
ANTHONY BROWN *
JAMES CARR
CHARLES FRANKS *
JERRY FUDGE
DAVID GALVAN %
JUSTIN GANDY
ANTHONY GARCES *
CARDELL HUGHES
HARRY JOHNSON *
EDWARD JONES
ALEXIA LOVETT *
BRANDON MACK
HUGO MARQUEZ *
MILES MARTS
DEVERICK MORROW *
FREDRICK NETTLES
STINSON PAYNE *
OCTAVIAN RICHARDS
QUANG TRAN *
ANTWAINE TRAVIS
SHUNMANIQUE WILLIS x 82@_ US
ROBERT WINTERS nee Process
Ses CtRmDep

—— Doc. No.
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 2 of 15

The Grand Jury charges that:

COUNT 1
(Conspiracy to defraud the United States)

A. AT ALL TIMES MATERIAL HEREIN:

L The United States Coast Guard was an agency of the United States government
charged with, among other things, the superintendence of the U.S. Merchant Marine. In executing
this responsibility, the Coast Guard prescribed regulations and developed policy to ensure that
maritime vessels were safely manned with qualified and competent mariners.

2. The United States Coast Guard’s governmental functions, as authorized by federal
statutes and regulations (“federal law”), included, among other things, the administration,
regulation, and enforcement of the regulations and laws relating to the issuance of merchant
mariner credentials (“MMCs”) and related endorsements, including the applications and
examinations associated with MMCs and endorsements.

a Under federal law, all mariners employed aboard United States merchant vessels
greater than 100 gross registered tonnage, with a few limited exceptions, were required to have
valid MMCs. Furthermore, to serve in various positions, federal law required mariners to have
particular endorsements added to their MMCs.

4. In order to obtain an MMC, a mariner was required to meet various requirements
and to take an oath, promising to faithfully and honestly perform all the duties required by the laws
of the United States.

3. Endorsements determined what position mariners could work, on what kind of
vessels, and in what waters. The presence of an endorsement on an MMC indicated that the mariner
was qualified to serve in the specified capacity and had met all legal requirements for that

endorsement. Federal law prohibited a mariner from serving in a position for which the mariner
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 3 of 15

lacked the required endorsement. Similarly, federal law prohibited a business from employing a
mariner in a position for which the mariner lacked the required endorsement.

6. Endorsements were generally divided into two categories: rating endorsements and
officer endorsements. Rating endorsements related to lower-level positions on vessels, such as able
seaman and qualified member of the engine department. Officer endorsements related to the
higher- and highest-level positions on vessels, and included, among other positions, the following:

(a) master (also known as the captain, the officer having command of a vessel
and is ultimately held responsible for the safety of the crew, vessel, cargo and all aspects
of the vessel’s operation);

(b) chief mate (the officer in charge of the deck department, typically
responsible for, among other things, navigation, keeping watch of the bridge, cargo,
stability calculations, being the medical person in charge, and assuming command of the
vessel if the master is unable to fulfill the master’s duties):

(c) second mate (second only to the chief mate in the deck department, typically
responsible for, among other things, being the navigation officer, voyage plans, keeping
watch of the bridge, and maintaining lifesaving equipment);

(d) third mate (typically responsible for, among other things, navigation,
keeping watch of the bridge, and maintaining fire safety equipment);

(e) chief engineer (the officer in charge of the engine department, typically
responsible for, among other things, all operations and maintenance having to do with

engineering and mechanical equipment throughout the ship);
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 4 of 15

(f) first assistant engineer (second only to the chief engineer in the engine
department, typically responsible for, among other things, the upkeep of machinery, the
manning and supervision of the engine room, and keeping watch of the engine room);

(g) second assistant engineer (typically responsible for, among other things,
keeping watch of the engine room, being in charge of transferring fuel, fuel operations, and
fuel oil purifier, and overseeing a particular area of the engine department such as
generators or boilers):

(h) third assistant engineer (typically responsible for, among other things,
keeping watch of the engine room, and overseeing generators, the sewage system, and lube
oil purifier).

Ti For many endorsements, federal law required mariners to pass United States Coast
Guard-administered examinations. These examinations tested mariners’ knowledge and training
to safely operate under the authority of the endorsements. The examinations, which typically
consisted of numerous separately-graded modules, were administered at United States Coast
Guard regional exam centers. One such regional exam center, known as REC New Orleans, was
located in Mandeville, Louisiana, in the Eastern District of Louisiana. United States Coast Guard
employees at the regional exam centers entered the scores into a United States Coast Guard
computer system used to manage the issuance of credentials to mariners and to process
applications for MMCs and endorsements.

8. In some situations, passing an examination for one endorsement could enable a
mariner to obtain one or more additional endorsements. This could occur, for example, if the
examination fulfilled a requirement for an additional endorsement or if obtaining the tested-for

endorsement fulfilled a requirement for an additional endorsement.
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 5 of 15

9. DOROTHY SMITH was employed by the United States Coast Guard as a
credentialing specialist at REC New Orleans until in or about August 2019. In that position,
DOROTHY SMITH?’s duties included, among other things, processing merchant mariner
credential applications. As a credentialing specialist, DOROTHY SMITH was also authorized to
perform the duties of an examination administrator, a lower-level position than credentialing
specialist. These examination administrator duties included, among other things, proctoring
examinations, entering examination scores in a United States Coast Guard computer system, and
reporting examination results to a United States Coast Guard office that issued endorsements.

10. BEVERLY MCCRARY was employed by the United States Coast Guard as a
credentialing specialist at REC New Orleans until in or about August 2015.

11. ELDRIDGE JOHNSON was employed by the United States Coast Guard as an
examination administrator at REC New Orleans until in or about January 2018.

12. ALEXIS BELL worked in the maritime industry and possessed an MMC since in
or about July 2009.

13. MICHEAL WOOTEN a/k/a “Michael Wooten” worked in the maritime industry
and possessed an MMC since in or about April 2012.

14. | SHARRON ROBISNON worked in the maritime industry and possessed an MMC
since in or about March 2012.

15. ALONZO WILLIAMS worked in the maritime industry and possessed an MMC
since in or about November 2010.

16. Each of the following individuals was a credentialed mariner who sought to add an
officer-level endorsement to his or her MMC: JONATHAN ABBEY, RAFAEL ATKINS,

ANTHONY BROWN, JAMES CARR, CHARLES FRANKS, JERRY FUDGE, DAVID
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 6 of 15

GALVAN, JUSTIN GANDY, ANTHONY GARCES, CARDELL HUGHES, HARRY
JOHNSON, EDWARD JONES, ALEXIA LOVETT, BRANDON MACK, HUGO
MARQUEZ, MILES MARTS, DEVERICK MORROW, FREDRICK NETTLES,
STINSON PAYNE, OCTAVIAN RICHARDS, QUANG TRAN, ANTWAINE TRAVIS,
SHUNMANIQUE WILLIS, and ROBERT WINTERS.

B. THE CONSPIRACY:

Beginning at a time unknown, but prior to April 6, 2012, and continuing until in or about
May 2019, in the Eastern District of Louisiana and elsewhere, the defendants, DOROTHY
SMITH, ELDRIDGE JOHNSON, BEVERLY MCCRARY, ALEXIS BELL, MICHEAL
WOOTEN a/k/a “Michael Wooten,” SHARRON ROBINSON, and ALONZO WILLIAMS
knowingly and willfully conspired and agreed together and with each other, and with other persons
both known and unknown to the grand jury, to defraud the United States of and concerning its
governmental functions and rights, hereafter described, that is:

(a) of and concerning its right to have its business and its affairs, and particularly the
transaction of the official business of the United States Coast Guard (including official business
related to examinations that tested merchant mariners’ knowledge and training to safely operate
under the authority of endorsements), conducted honestly and impartially, free from corruption,
fraud, improper and undue influence, dishonesty, unlawful impairment, and obstruction;

(b) of and concerning its right to have its officers and employees, and particularly the
personnel of the United States Coast Guard, free to transact the official business of the United
States unhindered, unhampered, unobstructed, and unimpaired by the exertion upon them of

dishonest, corrupt, unlawful, improper and undue pressure and influence:
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 7 of 15

(c) of and concerning its right and governmental function of issuing MMCs and related
endorsements through and by means of its officers and employees in the United States Coast Guard
unhindered, unhampered, unobstructed, and unimpaired by the exertion upon such officers and
employees of dishonest, unlawful, corrupt, improper and undue pressure and influence; and

(d) of and concerning its right to the conscientious, loyal, faithful, disinterested, and
unbiased services, decisions, actions, and performance of their duties by the defendants
DOROTHY SMITH and BEVERLY MCCRARY in their official capacities as United States
Coast Guard employees free from corruption, partiality, improper influence, bias, dishonesty, and
fraud.

c. MANNER AND MEANS OF THE CONSPIRACY:

1, It was a part of the conspiracy that the defendants would by deceit, craft, trickery,
and dishonest means, defraud the United States by interfering with and obstructing the lawful
governmental functions of the United States Coast Guard, in that the defendants would cause to
be reported to the United States Coast Guard false representations that credential applicants had
appeared for examinations, had passed examinations, had achieved certain examination module
scores, had fulfilled certain requirements for endorsements, and should receive certain
endorsements and credentials.

2. It was further a part of the conspiracy that DOROTHY SMITH, in her position as
a United States Coast Guard employee, would falsely report to the United States Coast Guard that
credential applicants had appeared for examinations required for certain endorsements, had passed
such examinations, had achieved certain examination module scores, had fulfilled certain

requirements for endorsements, and should receive certain endorsements.
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 8 of 15

3. It was further a part of the conspiracy that DOROTHY SMITH would demand,
seek, receive, accept, and agree to receive and accept money in return for falsely reporting to the
United States Coast Guard that credential applicants had appeared for examinations required for
certain endorsements, had passed such examinations, had achieved certain examination module
scores, had fulfilled certain requirements for endorsements, and should receive certain
endorsements.

4. It was further a part of the conspiracy that DOROTHY SMITH would interact
directly with coconspirator credential applicants.

35 It was further a part of the conspiracy that DOROTHY SMITH would use a
network of intermediaries to communicate with, and receive money from, coconspirator credential
applicants.

6. It was further a part of the conspiracy that ELDRIDGE JOHNSON, following his
employment with the United States Coast Guard, BEVERLY MCCRARY, during and following
her employment with the United States Coast Guard, ALEXIS BELL, MICHEAL WOOTEN
a/k/a “Michael Wooten,” SHARRON ROBINSON, and ALONZO WILLIAMS were part of
DOROTHY SMITH?’s network of intermediaries.

7. It was further a part of the conspiracy that ELDRIDGE JOHNSON, BEVERLY
MCCRARY, ALEXIS BELL, MICHEAL WOOTEN a/k/a “Michael Wooten,” SHARRON
ROBINSON, and ALONZO WILLIAMS would directly and indirectly solicit and recruit
credential applicants to participate in the conspiracy.

8. It was further a part of the conspiracy that ELDRIDGE JOHNSON, BEVERLY
MCCRARY, ALEXIS BELL, MICHEAL WOOTEN a/k/a “Michael Wooten,” SHARRON

ROBINSON, and ALONZO WILLIAMS would directly and indirectly demand, seek, receive,
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 9 of 15

accept, and agree to receive and accept money from credential applicants in return for causing, and
for agreeing to cause, false reports to the United States Coast Guard that said credential applicants
had appeared for examinations required for certain endorsements, had passed such examinations,
had achieved certain examination module scores, had fulfilled certain requirements for
endorsements, and should receive certain endorsements.

9. It was further a part of the conspiracy that ELDRIDGE JOHNSON, BEVERLY
MCCRARY, ALEXIS BELL, MICHEAL WOOTEN a/k/a “Michael Wooten,” SHARRON
ROBINSON, and ALONZO WILLIAMS would directly and indirectly communicate to
DOROTHY SMITH the identities of coconspirator credential applicants that desired false reports
to be made to the United States Coast Guard for the purpose of said applicants obtaining MMC
endorsements.

10. It was further a part of the conspiracy that ELDRIDGE JOHNSON, BEVERLY
MCCRARY, ALEXIS BELL, MICHEAL WOOTEN a/k/a “Michael Wooten,” SHARRON
ROBINSON, and ALONZO WILLIAMS would directly and indirectly, corruptly give, offer,
and promise money to DOROTHY SMITH, in exchange for DOROTHY SMITH falsely
reporting, and agreeing to falsely report, to the United States Coast Guard that credential applicants
had appeared for examinations required for certain endorsements, had passed such examinations,
had achieved certain examination module scores, had fulfilled certain requirements for
endorsements, and should receive certain endorsements.

Mi. It was further a part of the conspiracy that ALEXIS BELL, MICHEAL
WOOTEN a/k/a “Michael Wooten,” SHARRON ROBINSON, ALONZO WILLIAMS, and
other coconspirator credential applicants obtained unearned endorsements through DOROTHY

SMITH’s false reports to the United States Coast Guard.
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 10 of 15

12. It was further a part of the conspiracy that coconspirator credential applicants used
endorsements obtained through DOROTHY SMITH’s false reports to obtain additional unearned
endorsements.

3: It was further a part of the conspiracy that coconspirator credential applicants
applied for and obtained renewal MMCs and duplicate MMCs containing unearned endorsements.

14. It was further a part of the conspiracy that coconspirator credential applicants
obtained unearned endorsements through DOROTHY SMITH’s false reports for positions
including, among others, master, chief mate, second mate, third mate, chief engineer, first assistant
engineer, second assistant engineer, and third engineer, including such endorsements that imposed
no limitation as to vessel weight and vessel horsepower.

D. OVERT ACTS:

In furtherance of the conspiracy and to effect the objects of the conspiracy, the following
overt acts, among others, were committed in the Eastern District of Louisiana and elsewhere:

On or about each of the below-listed dates, at REC New Orleans, DOROTHY SMITH,
falsely reported to the United States Coast Guard that the below-indicated credential applicant had
passed an examination required for an officer endorsement and had achieved certain passing

module scores, all of which caused, and was essential to, the credential applicant’s receipt of the

 

 

 

 

 

 

 

 

 

 

endorsement:
_OVERT ACT DATE APPLICANT
l 9/13/2013 RAFAEL ATKINS
2 10/29/2013 MILES MARTS
3 4/18/2014 BRANDON MACK
4 4/22/2014 JONATHAN ABBEY
5 12/9/2014 HUGO MARQUEZ
| «6 1/9/2015 FREDRICK NETTLES
7 1/23/2015 RAFAEL ATKINS
8 7/17/2015 MILES MARTS
9 7/24/2015 FREDRICK NETTLES

 

 

 

 

 

10
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 11 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10 1/5/2016 JONATHAN ABBEY _

11 2/8/2016 CHARLES FRANKS

i2 2/19/2016 EDWARD JONES

13 2/22/2016 FREDRICK NETTLES

14 6/21/2016 DEVERICK MORROW

is 7/27/2016 JUSTIN GANDY

16 7/28/2016 JAMES CARR

Ly 12/2/2016 JERRY FUDGE

18 8/28/2017 QUANG TRAN

19 10/13/2017 JAMES CARR

20 4/12/2018 ANTHONY BROWN

21 5/4/2018 HARRY JOHNSON
22 6/21/2018 ALEXIA LOVETT

23 7/24/2018 ANTHONY GARCES

24 8/13/2018 OCTAVIAN RICHARDS

Zz 12/6/2018 DAVID GALVAN

26 12/11/2018 ROBERT WINTERS

27 2/6/2019 SHUNMANIQUE WILLIS

28 2/8/2019 ANTWAINE TRAVIS

29 4/17/2019 JERRY FUDGE

30 4/26/2019 STINSON PAYNE

31 5/1/2019 CARDELL HUGHES

 

32. | Onor about April 6, 2012, SHARRON ROBINSON caused DOROTHY SMITH
to falsely report in a United States Coast Guard computer system that SHARRON ROBINSON
had passed an examination and had achieved certain passing module scores required to obtain a

rating endorsement.

33. On or about January 31, 2014, ALEXIS BELL caused DOROTHY SMITH to
falsely report in a United States Coast Guard computer system that ALEXIS BELL had passed an
examination and had achieved certain passing module scores required to obtain an officer
endorsement.

34. On or about June 13, 2014, MICHEAL WOOTEN a/k/a “Michael Wooten”
caused DOROTHY SMITH to falsely report in a United States Coast Guard computer system

that MICHEAL WOOTEN a/k/a “Michael Wooten” had passed an examination and had
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 12 of 15

achieved certain passing module scores required to obtain an officer endorsement.

35. In or about November 2014, SHARRON ROBINSON formed an agreement with
a credential applicant for the purpose of that credential applicant obtaining false passing
examination scores.

36. On or about December 19, 2014, ALEXIS BELL caused DOROTHY SMITH to
falsely report in a United States Coast Guard computer system that ALEXIS BELL had passed an
examination and had achieved certain passing module scores required to obtain an officer
endorsement.

as On or about June 19, 2015, ALEXIS BELL caused DOROTHY SMITH to falsely
report in a United States Coast Guard computer system that ALEXIS BELL had passed an
examination and had achieved certain passing module scores required to obtain an officer
endorsement.

38. In or about January 2016, MICHEAL WOOTEN a/k/a “Michael Wooten”
formed an agreement with a credential applicant for the purpose of that credential applicant
obtaining false passing examination scores.

39. On or about March 30, 2017, ALEXIS BELL sent an email to BEVERLY
MCCRARY containing information identifying a credential applicant for the purpose of that
credential applicant obtaining false passing examination scores.

40. On or about October 6, 2017, BEVERLY MCCRARY received approximately
$1,500 from a credential applicant via a money transfer service for the purpose of that credential

applicant obtaining false passing examination scores.
41. | Onor about April 9, 2018, ALONZO WILLIAMS caused DOROTHY SMITH

to falsely report in a United States Coast Guard computer system that ALONZO WILLIAMS

12
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 13 of 15

had passed an examination and had achieved certain passing module scores required to obtain an
officer endorsement.

42. Onor about July 18, 2018, ALONZO WILLIAMS paid approximately $3,500 to
ALEXIS BELL via an electronic money transfer for the purpose of a credential applicant
obtaining false passing examination scores.

43. | Onor about May 1, 2019, ELDRIDGE JOHNSON paid approximately $1,000 to
DOROTHY SMITH via an electronic money transfer for the purpose of a credential applicant
obtaining false passing examination scores.

All in violation of Title 18, United States Code, Section 371.

COUNTS 2 THROUGH 25
(Unlawful receipt or possession of federal certificate, license, or document)

A. AT ALL TIMES MATERIAL HEREIN:

The allegations contained in Section A of Count 1 and the second paragraph and
accompanying chart of Section D of Count | are re-alleged and incorporated as if fully set forth
herein.

B. RECEIPT AND POSSESSION OF A CERTIFICATE, LICENSE & DOCUMENT:

During the time periods indicated below, in the Eastern District of Louisiana and
elsewhere, each below-named defendant did knowingly, intentionally, and willfully receive and
possess merchant mariner credentials and endorsements, to which said defendant was not lawfully

entitled, with the intent to unlawfully use said credential and endorsement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COUNT DEFENDANT BEGINNING | CONTINUING UNTIL
___ | ON OR ABOUT ON OR ABOUT
2 _| JONATHAN ABBEY 4/22/2014 _| 3/2/2020
3 _| RAFAEL ATKINS 9/13/2013 8/21/2020 is—=i*d
4 | ANTHONYBROWN _| 4/12/2018 12/10/2019
5 _| JAMES CARR 7/28/2016 _| 12/27/2019
| 6 | CHARLES FRANKS 2/8/2016 _ | 12/4/2019

 

 
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 14 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 2197.

A TRUE BILL:

FOREPERSO

7 | JERRY FUDGE 12/2/2016 6/11/2019
8 | DAVID GALVAN 12/6/2018 10/22/2019

9 | JUSTIN GANDY 7/27/2016 9/17/2020

10 | ANTHONY GARCES _| 7/24/2018 12/20/2019

ll__| CARDELL HUGHES 5/1/2019 7/2/2019

12 | HARRY JOHNSON 5/4/2018 9/25/2019

13. | EDWARD JONES 2/19/2016 7/13/2020

14 | ALEXIA LOVETT 6/21/2018 10/2/2019

15 | BRANDON MACK 4/18/2014 _—| 9/8/2020

16 | HUGO MARQUEZ 12/9/2014 1/1/2020

17 | MILES MARTS 10/29/2013 8/28/2020

18 | DEVERICK MORROW __| 6/21/2016 2/5/2020

19 | FREDRICK NETTLES | 1/9/2015 3/3/2020

20 | STINSON PAYNE 4/26/2019 6/11/2019

21 _| OCTAVIAN RICHARDS _| 8/13/2018 11/13/2019

22 | QUANG TRAN 8/28/2017 12/23/2019

23. | ANTWAINE TRAVIS 2/8/2019 8/6/2019

24 | SHUNMANIQUE WILLIS | 2/6/2019 10/3/2019

25 | ROBERT WINTERS 12/11/2018 11/19/2019

 

MICHAEL M. SIMPSON
Attorney for the United States
Acting Under the Authority
ee by 28 U.S.C. § 515

fs Ao ank Mo

 

CHANDRA MENON
Assistant United States Attorney

New Orleans, Louisiana
November 20, 2020
Case 2:20-cr-00134-BWA-DMD Document1 Filed 11/20/20 Page 15 of 15

AIULOWYW $3}VIS pou pULISISSY
NONAW VYAGNVHOD

~~ JY Sean
d a

4

 

ying

0z0cC dk t—<“i‘“COSO™OSCOCS fo dpp ~~~ sty} qanoo uado ut paji+{

 

L617 § ‘O'S’ SI
IL€ § O'S’ SI *SNOILVTOIA

 

INGDANN90d YO “ASNAOIT “ALVOMILYID Tyaadad
AO NOISSASSOd YO LdIAOTaA TNAMVINO GNV
SALV.LS GALINDO FHL CGAVaAAG OL AOVUIdSNOD AOA

 

LINAW.LOIGNI

SUALNIM LYAHOU ACNVD NILSOL
SITTIM ANOINVIANDHS NVATVS GIAVG
SIAVUL ANIVM.LNV AON ANNAL
NVUL ONVAO SMNVUA SUTAVHO
SdUYVHOM NVIAVLIO wav) SANVE
ANAVd NOSNILS NMOU ANOHLINYV
SUTLLIAN MORGANA SNDOLLY TAVAVA
MOUNOW MOMAAAAG Addadv NVHLYNOP
SLUVIW SUTIN SINVITIIM OZNOTYV
ZANOUVW ODAH NOSNIHOU NOUAVHS

MOVW NOGUNVUE HOJOOA [OBYIITAL,, B//8
LLIGAOT VIXd TV NALOOM TVAHOLA
SUNOf CUVMCH T144 SIXYTV
NOSNHOfL ANUVH AUVAOOW ATAFAA
SHHSOAH TTAGAVD NOSNHOfL FOGG TA
SHDIUVSD ANOHLNV HLINS AHLOUOG

‘SA

VOIIHINY AO SALVLS CALIND FHL

 

 

UOISIAIG, yeurania
eueisino’ |] f0 Jalajsiq Wiojsey

LYNO)D LORALSIG SALVIS Ga.LINA

 

 

1 ON
